                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:19-09271 CJC (ADS)                                               Date: November 6, 2019
Title: Salvador Duenas v. Ralph Diaz_                                                         _________


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                 Kristee Hopkins                                       None Reported
                  Deputy Clerk                                    Court Reporter / Recorder

     Attorney(s) Present for Petitioner(s):               Attorney(s) Present for Respondent(s):
                None Present                                           None Present

Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE

I.      INTRODUCTION

        Pending before the Court is a Petition for Writ of Habeas Corpus by a Person in
State Custody (“Petition”) filed by Salvador Duenas (“Petitioner”), through counsel, on
October 28, 2019. [Dkt. No. 1]. Petitioner requests that this Court “order the California
Court of Appeal to vacate its October 31, 2018 order denying his motion/application for
leave from default and to hear the appeal on the merits.” [Id., p. 15]. The Court’s review
of the Petition, the Court’s own records, and public records reveals that the Petition fails
to state a cognizable claim for federal habeas relief and appears barred by procedural
default.1

        For the reasons discussed below, Petitioner is ORDERED TO SHOW CAUSE
in writing by December 6, 2019 why the instant Petition should not be dismissed
with prejudice because it (1) fails to state a cognizable claim for federal habeas relief and
(2) is barred by procedural default.



1Where necessary, the Court takes judicial notice of the public records. See Fed. R. Evid. 201(b)(2) (“The
court may judicially notice a fact that is not subject to reasonable dispute because it . . . can be accurately
and readily determined from sources whose accuracy cannot reasonably be questioned.”); United States v.
Wilson, 631 F.2d 118, 11 (9th Cir. 1980) (“[A] court may take judicial notice of its own records in other
cases, as well as the records of an inferior court in other cases.”); Harris v. Cty. of Orange, 682 F.3d 1126,
1132 (9th Cir. 2012) (holding that a court may take judicial notice of undisputed matters of public record).



CV-90 (03/15) – KIL                        Civil Minutes – General                                 Page 1 of 4
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:19-09271 CJC (ADS)                                  Date: November 6, 2019
Title: Salvador Duenas v. Ralph Diaz_                                         _________

II.    SCREENING REQUIREMENT

        Under Rule 4 of the Rules Governing Section 2254 Cases, this court is required to
conduct a preliminary review of all petitions for writ of habeas corpus filed by state
prisoners. Pursuant to Rule 4, this court must summarily dismiss a petition if it “plainly
appears from the petition and any attached exhibits that the petitioner is not entitled to
relief in the district court.”

III.   THE PETITION FAILS TO STATE A COGNIZABLE CLAIM FOR
       FEDERAL HABEAS RELIEF

       Pursuant to Rule 4 of the Rules Governing § 2254 Cases, if it plainly appears from
the petition and any attached exhibits that the petitioner is not entitled to relief, “the
court must summarily dismiss the petition without ordering a responsive pleading.”
Mayle v. Felix, 545 U.S. 644, 656 (2005). 28 U.S.C. § 2254 provides that a federal court
shall entertain an application for writ of habeas corpus “only on the ground that [the
petitioner] is in custody in violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C. § 2254(a).

        The sole ground stated in the Petition seeks an order from the District Court
vacating the California Court of Appeal’s order denying his motion for relief from his
untimely appeal. [Dkt. No. 1, p. 15]. Petitioner does not assert that he is in custody in
violation of the Constitution, laws, or treaties of the United States. As such, the Petition
fails to state a cognizable claim for federal habeas relief.

IV.    THE PETITION APPEARS BARRED BY PROCEDURAL DEFAULT

        Even were Petitioner to state a cognizable habeas claim, the Petition appears
barred by procedural default. Federal courts cannot grant habeas relief if the following
is true: “(1) ‘a state court has declined to address a prisoner’s federal claims because the
prisoner had failed to meet a state procedural requirement,’ and (2) ‘the state judgment
rests on independent and adequate state procedural grounds.’” Walker v. Martin, 562
U.S. 307, 316 (2011) (alteration omitted) (quoting Coleman v. Thompson, 501 U.S. 722,
729–30 (1991)); see also Ayala v. Chappell, 829 F.3d 1081, 1095 (9th Cir. 2016) (“The
procedural bar doctrine prohibits a federal court from granting relief on the merits of a


CV-90 (03/15) – KIL                 Civil Minutes – General                        Page 2 of 4
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:19-09271 CJC (ADS)                                   Date: November 6, 2019
Title: Salvador Duenas v. Ralph Diaz_                                          _________

state prisoner’s federal claim when the state court denied the claim based on an
independent and adequate state procedural rule.”). California’s timeliness rules have
been considered independent state grounds adequate to bar federal habeas relief.
Walker, 562 U.S. at 321 (holding that California’s time limitation on petitions for habeas
corpus relief was an independent and adequate state procedural ground).

        Nonetheless, a federal habeas court may consider a procedurally barred claim if
the petitioner “can demonstrate cause for the default and actual prejudice as a result of
the alleged violation of federal law, or demonstrate that failure to consider the claim[]
will result in a fundamental miscarriage of justice.” Coleman, 501 U.S. at 750. “[T]he
existence of cause for a procedural default must ordinarily turn on whether the prisoner
can show that some objective factor external to the defense impeded counsel’s effort to
comply with the State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986).
To show that there was actual prejudice, Petitioner must demonstrate “not merely that
the errors . . . created a possibility of prejudice, but that they worked to his actual and
substantial disadvantage, infecting his entire trial with error of constitutional
dimensions.” U.S. v. Frady, 456 U.S. 152, 170 (1982). Furthermore, a federal court may
consider a defaulted claim on the merits if the petitioner “can demonstrate a
fundamental miscarriage of justice by establishing that under the probative evidence he
has a colorable claim of factual innocence.” Cooper v. Neven, 641 F.3d 322, 327 (9th
Cir. 2011) (internal quotation marks and brackets omitted); see also Bousley v. United
States, 523 U.S. 614, 623-24 (1998) (holding defendant must establish “factual
innocence, not mere legal insufficiency” to overcome procedural default).

        Petitioner admits he filed his direct appeal to the California Court of Appeals late.
[Dkt. No. 1, pp. 5, 6, 24]. It is on this basis that the Court of Appeals rejected his appeal.
[Id., pp. 25, 32]. It is also on this basis that the California Supreme Court rejected his
appeal. [Id., p. 6]. As such, the California State Courts refused to hear Petitioner’s
appeal because he failed to comply with State procedural requirements which bars
federal habeas review. See Walker, 562 U.S. at 321.

       Petitioner has not demonstrated cause and actual prejudice, or a fundamental
miscarriage of justice, to excuse the default of his claim in state court. Whereas
Petitioner previously asserted to the California Court of Appeal that denying him an


CV-90 (03/15) – KIL                 Civil Minutes – General                         Page 3 of 4
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:19-09271 CJC (ADS)                                Date: November 6, 2019
Title: Salvador Duenas v. Ralph Diaz_                                       _________

appeal would result in a miscarriage of justice, Petitioner provided no reason that
qualifies or justifies relief from his default.

V.     PETITIONER IS ORDERED TO SHOW CAUSE

        The Petition does not assert a cognizable claim for federal habeas relief and
appears barred by procedural default. Accordingly, Petitioner is ORDERED TO
SHOW CAUSE by December 6, 2019 why the Court should not dismiss this action
for failure to state a cognizable federal habeas claim and as barred by procedural
default.

      In the alternative, Petitioner may request a voluntary dismissal of this action
without prejudice pursuant to Federal Rule of Civil Procedure 41(a). Petitioner is
advised that any dismissed claims may be later subject to the statute of limitations
under 28 U.S.C. § 2244(d)(1).

      Petitioner is expressly warned that his failure to timely respond to
this Order may result in the Petition being dismissed for the reasons stated
above, and/or for failure to obey court orders and failure to prosecute
pursuant to Federal Rule of Civil Procedure 41(b).


       IT IS SO ORDERED.




                                                              Initials of Clerk kh




CV-90 (03/15) – KIL                Civil Minutes – General                       Page 4 of 4
